DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim because it depends on both claim 1 and claim 3.  See MPEP § 608.01(n). 
Claim 6 is objected to because each claim should be only one sentence. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Re Claim 1, it is unclear how Applicant’s claimed mat can enable “eliminate psychological and physiological inclinations of having sides,” which are subjective terms.  It has been held that “Some objective standard must be provided in order to allow the public to determine the scope of the claim,” see In this situation, the claimed limitation is similar to “aesthetically pleasing” or “unobtrusive” in that there is no standard for ascertaining how eliminating sides also eliminates psychological and physiological inclinations. For example, would a polygon outside of a rectangular or square be okay? Or a rectangle/square with round corners? Dependent claims 2-6 are rejected for the same reasons.  Applicant’s claimed terminology “safe” is also subjective terminology and rejected for the same reasons.  Claims 2-6 are rejected for the same reasons. 
Re Claim 2, Applicant’s claimed limitation “increasing motivation and participation,” “a creatable design,” and “decorative” also falls under subjective terms, detailed above.  Also, it is indefinite to what makes something “a creatable design” and “decorative”?
Re Claim 3, it is unclear what “a method that complements and is complemented by the placement mat” entails.  What method is this?
Re Claim 4, the claimed limitation “elimination of psychophysiological data” is a subjective term, and is rejected for the same reason detailed above with respect to claim 1.
Re Claim 6, it is unclear what “Suitable harnessing for transportation and securement prototype unavailable” entails.  Is the mat supposed to be transportable or not?  What does securement mean?  Where is the prototype?  Further, the claim limitation “stationary and/or portable” means that the claim encompasses situations of “stationary and portable” as well as “stationary or portable,” but it is indefinite how something can be both “stationary and portable,” which is a contradiction.  Also, claim 6 is two sentences, see above.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gere US 20090260157 A1, hereinafter Gere.
Re Claim 1, Gere teaches:
A recreational placement mat comprising a non-rectangular or square design (at least Fig. 1 and [0029] “the mat 10 is generally circular in shape”.) to eliminate psychological and physiological inclinations of having sides (it is noted that this is a functional limitation, and any circular shape is capable of eliminating inclinations of having sides), with a non- rectangular/square design configured to be light weight; water resistant, portable and safe (at least [0030] “antimicrobial, water resistance, anti-slip, and so forth”.).
Re Claim 2, Gere teaches:
The placement mat of claim 1 (detailed with respect to claim 1), comprising a multi-layer, multi-piece surface comprising a plurality of layers, wherein at least one layer is a custom decorative upper layer based on choice and availability wherein the one or more decorative factors is a creatable design and at least one slip resistant bottom layer made relatable, increasing motivation and participation (at least [] “he first layer forms the first side 20, which is an exterior layer. The second layer (not shown) is positioned adjacent the first layer and forms an interior layer, which may be comprised of one or more materials having different physical properties. The third layer forms the second side 30, which is an exterior layer. Accordingly, the second layer is sandwiched between the first and third layers […] the first and third layers may be composed of materials having the desired physical properties for the application, such as antimicrobial, water resistance, anti-slip, and so forth”.).


Re Claim 3, Gere teaches:
A system to facilitate stretching comprising a method that complements and is complemented by the placement mat of claim 1 (at least [0029] “the mat 10 is generally circular in shape, but is capable of being folded into a generally rectangular shape (as shown in FIGS. 5-6), which facilitates convenient transport”.).
Re Claim 4, Gere teaches:
The system to facilitate stretching of claim 3 comprising elimination of psychophysiological data stored from use of the rectangular/square design (at least Fig. 1 and [0029] “the mat 10 is generally circular in shape”.  It is noted that according to Applicant’s Specification, a non-rectangular shape is capable of elimination of psychophysiological data stored from use of the rectangular/square design.).
Re Claim 5, Gere teaches:
The placement mat of claim 1 and system of claim 3 is an apparatus for health, wellness, and fitness (at least [0011] “It is an objective of the mat to provide a cushioned surface upon which a person may perform exercises”.).
Re Claim 6, Gere teaches:
The placement mat of claim 1 is stationary and/or portable. Suitable harnessing for transportation and securement prototype unavailable (at least Fig. 1 and [0036] “The second side 30 is the portion of the mat 10 that is in contact with the floor or ground surface during use”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/
Examiner, Art Unit 3673
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        9/20/2021